

116 HRES 485 IH: Recognizing the historic significance of the “Betsy Ross Flag”, a symbolic representation of America’s revolutionary period and our Nation’s commitment to freedom and unity.
U.S. House of Representatives
2019-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 485IN THE HOUSE OF REPRESENTATIVESJuly 12, 2019Mr. Bost (for himself, Mr. Lipinski, Mr. Brooks of Alabama, Mr. Collins of New York, Mr. Crawford, Mr. Gohmert, Mr. Reschenthaler, Mr. Baird, Mr. Hice of Georgia, Mr. Fitzpatrick, Mr. Rutherford, Mr. Gaetz, Mr. LaHood, Mr. Comer, Mr. Walker, Mr. Riggleman, Mr. Brady, Mr. Gianforte, Mr. Meadows, Mr. Shimkus, and Mr. Moolenaar) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing the historic significance of the Betsy Ross Flag, a symbolic representation of America’s revolutionary period and our Nation’s commitment to
			 freedom and unity.
	
 Whereas legend credits Elizabeth Griscom Ross, popularly known as Betsy Ross, with the creation of the new American Nation’s 13-starred flag;
 Whereas Betsy Ross was born on January 1, 1752, in the city of Philadelphia, Pennsylvania; Whereas Betsy Ross’ first husband, John Ross, perished while serving as a member of the Pennsylvania militia during the American Revolutionary War, leaving Betsy Ross a widow at the age of 24;
 Whereas Betsy Ross, a seamstress, worked as a flag maker during the war, and according to legend, met with General George Washington to complete a design for a flag of the United States;
 Whereas such flag designs have been popularly called the Betsy Ross Flag; Whereas Betsy Ross has been recognized as an important historical and cultural figure, and her legacy has been associated with patriotic causes and the fight for the equal rights of women;
 Whereas the Betsy Ross Flag has been presented at numerous historical, cultural, and political events of great significance, including America’s Bicentennial celebration and Presidential inaugural ceremonies;
 Whereas the United States Postal Service commissioned a commemorative stamp in 1952 to honor the 200th anniversary of the birth of Betsy Ross; and
 Whereas the Betsy Ross Flag continues to serve as a reminder of a new nation’s founding spirit and commitment to liberty, a commitment that continues to make the United States a beacon for freedom across the world: Now, therefore, be it
	
 That the House of Representatives recognizes that the spirit of the Betsy Ross Flag should be celebrated and has served as an inspiration for the cause of freedom.
		